HUSTON, J.
In the cases of Wright v. Kelly, 4 Idaho, 624, 43 Pac. 565, and Water Co. v. Stockslayer, 4 Idaho, 636, 43 Pac. 568, all of the questions raised in this case were fully argued and presented; and perhaps, had the court been less particular in construing the record and confining itself thereto, the necessity for bringing this action might have been avoided, as the sole question involved in all of these cases is the constitutionality of the acts of the legislative assembly (Sess. Laws 1895, pp. 32, 170), it being charged by appellants in Wright v. Kelly and in Water Co. v. Stockslager, supra, that said acts were passed fraudulently, and through influence of improper and illegal means, which fact, it was claimed, was evidenced by the journals of said legislative assembly. We held, substantially, in Wright v. Kelly, supra, that it was not the province of the court to inquire, through tlie medium of the journals or otherwise, into the motive which prompted the legislature, or any *8member or members thereof, in the enacting of a law. In our investigation of the records of that body, we were confined in our inquiries to the question of whether the requirements of the constitution had been complied with. Further than that we cannot go. There is nothing in the journals of either branch of the legislative assembly which in the slighest degree supports the contention of the appellant.
Notwithstanding this case, in all its salient points, has been heretofore presented, and considered by us, in view of its importance we have again gone carefully over the case, as presented in the briefs and arguments of counsel, and are convinced that the contention of appellant cannot be sustained, and that the acts of the legislative assembly of Idaho (Sess. Laws 1895, pp. 32, 170) establishing the counties of Blaine and Lincoln are valid and constitutional laws. The decision of the lower court is affirmed, with costs.
Morgan, O. J., and Sullivan, J., concur.